Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application file on March 18, 2022 in which claims 1-20 presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on March 18, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 8 recites a system and independent 15 recites a non-transitory computer readable medium. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recites receiving a relational join query comprising a join operation and an indication of a first relation and a second relation to be joined, setting a communication link between the first relation and a plurality of build operators of a build operation and determining whether to distribute the first relation to the probe operation. These “receiving, setting and determining” are acts that can be practically performed in the human mind. Such mental “receiving, setting and determining” fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of receiving a join query of the join operation and determining to  distribute the relation to operation using the computer components as a tool. While this type of automation improves the partition state, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claims 2-3, recite determining the actual size steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 4, recite building index steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 5, recite forwarding and determining steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 6, recite converting and sending steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 7, recite determining to distribute and converting steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 8-20 are similar to claims 1-7 and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,838,979 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The following table shows the claims in ‘491 that are rejected by corresponding claims in ‘979
Claims Comparison Table:
‘491                ‘979
Claims       1	       1          
                   2-3	3              
                     4	  9-10
                     8	   11
                    9-10                13
                    11	9-10
                    15	21

Instant application #17/655,491
Patent #10,838,979
 Claim 1. a method of performing a join operation, comprising: 


receiving a relational join query comprising a join operation and an indication of a first relation and a second relation to be joined, wherein the first relation and the second relation are partitioned over processing nodes of a cluster; 

setting a first communication link between the first relation and a plurality of build operators of a build operation to a partition state, wherein the partition state facilitates a partition move of the first relation to the plurality of build operators; and 



determining, after completion of the build operation and prior to starting distribution of the first or second relation to a plurality of probe operators of a probe operation, whether to distribute the first relation to the probe operation using a broadcast join or to distribute the second relation to the probe operation using a re-partitioning join, wherein the determining is based at least in part on an estimated size of the second relation and a cost metric.

2. The method of claim 1, wherein the determining is further based on an actual size of the first relation.

3. The method of claim 2, wherein the actual size of the first relation is determined during execution of the join operation.

4. The method of claim 2, further comprising building a hash index for the first relation, wherein the actual size of the first relation is determined based on the building of the hash index.

5. The method of claim 2, wherein the first relation comprises tuples, the method further comprising: during the partition move of the first relation to the plurality of build operators, forwarding the tuples to the plurality of build operators in accordance with a partitioning function; and determining a total number of tuples processed for the partition move; wherein the actual size of the first relation is based on the total number of tuples processed for the partition move.

6. The method of claim 1, further comprising, upon determining to distribute the first relation to the probe operation using the broadcast join: converting links between the plurality of build operators and the plurality of probe operators into broadcast links; converting links between the second relation and the plurality of probe operators to synchronous links; and sending the first relation through the broadcast links so that each partition of the first relation is broadcasted to every one of the plurality of probe operators.

7. The method of claim 1, further comprising, upon determining to distribute the second relation to the probe operation using the re-partitioning join: converting links between the plurality of build operators and the plurality of probe operators into synchronous links; converting links between the second relation and the plurality of probe operators to partition links; and sending the second relation through the partition links to the plurality of probe operators.

8. A system, comprising: a memory to store a plurality of relations; and a processing device, operatively coupled with the memory, the processing device to: receive a relational join query comprising a join operation and an indication of a first relation and a second relation to be joined, wherein the first relation and the second relation are partitioned over processing nodes of a cluster; set a first communication link between the first relation and a plurality of build operators of a build operation to a partition state, wherein the partition state facilitates a partition move of the first relation to the plurality of build operators; and determine, after completion of the build operation and prior to starting distribution of the first or second relation to a plurality of probe operators of a probe operation, whether to distribute the first relation to the probe operation using a broadcast join or to distribute the second relation to the probe operation using a re-partitioning join, wherein the determination is based at least in part on an estimated size of the second relation and a cost metric.

9. The system of claim 8, wherein the determination is further based on an actual size of the first relation.

10. The system of claim 9, wherein the actual size of the first relation is determined during execution of the join operation.

11. The system of claim 9, wherein the processing device is further to build a hash index for the first relation, wherein the actual size of the first relation is determined based on the build of the hash index.

12. The system of claim 9, wherein the first relation comprises tuples, and the processing device is further to: during the partition move of the first relation to the plurality of build operators, forward the tuples to the plurality of build operators in accordance with a partitioning function; and determine a total number of tuples processed for the partition move; wherein the actual size of the first relation is based on the total number of tuples processed for the partition move.

13. The system of claim 8, wherein if the processing device determines to distribute the first relation to the probe operation using the broadcast join, the processing device is further to: convert links between the plurality of build operators and the plurality of probe operators into broadcast links; convert links between the second relation and the plurality of probe operators to synchronous links; and send the first relation through the broadcast links so that each partition of the first relation is broadcasted to every one of the plurality of probe operators.

14. The system of claim 8, wherein if the processing device determines to distribute the second relation to the probe operation using the re-partitioning join, the processing device is further to: convert links between the plurality of build operators and the plurality of probe operators into synchronous links; convert links between the second relation and the plurality of probe operators to partition links; and send the second relation through the partition links to the plurality of probe operators.

15. A non-transitory computer readable medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: receive a relational join query comprising a join operation and an indication of a first relation and a second relation to be joined, wherein the first relation and the second relation are partitioned over processing nodes of a cluster; set a first communication link between the first relation and a plurality of build operators of a build operation to a partition state, wherein the partition state facilitates a partition move of the first relation to the plurality of build operators; and determine, after completion of the build operation and prior to starting distribution of the first or second relation to a plurality of probe operators of a probe operation, whether to distribute the first relation to the probe operation using a broadcast join or to distribute the second relation to the probe operation using a re-partitioning join, wherein the determination is based at least in part on an estimated size of the second relation and a cost metric.

16. The non-transitory computer readable medium of claim 15, wherein the determination is further based on an actual size of the first relation.

17. The non-transitory computer readable medium of claim 16, wherein the processing device is further to build a hash index for the first relation, wherein the actual size of the first relation is determined based on the build of the hash index.

18. The non-transitory computer readable medium of claim 16, wherein the first relation comprises tuples, and the processing device is further to: during the partition move of the first relation to the plurality of build operators, forward the tuples to the plurality of build operators in accordance with a partitioning function; and determine a total number of tuples processed for the partition move; wherein the actual size of the first relation is based on the total number of tuples processed for the partition move.

19. The non-transitory computer readable medium of claim 15, wherein if the processing device determines to distribute the first relation to the probe operation using the broadcast join, the processing device is further to: convert links between the plurality of build operators and the plurality of probe operators into broadcast links; convert links between the second relation and the plurality of probe operators to synchronous links; and send the first relation through the broadcast links so that each partition of the first relation is broadcasted to every one of the plurality of probe operators.


Claim 1. a method of performing an implementation of a join operation, comprising: 

receiving a relational join query comprising a join condition and an indication of a first relation and a second relation to be joined, wherein the join query is for an equality join operation and the first relation and the second relation are partitioned over processing nodes of a cluster; 
setting a first communication link between the second relation and a plurality of build operators of a build operation to a partition state, wherein the partition state facilitates a partition move of the second relation to the plurality of build operators; 
determining an actual size of the second relation based on the build operation; and 

determining, after the build operation and prior to distribution of the first or second relation to at least one probe operator of a probe operation, whether to distribute at least one of the first and second relations using a broadcast join based at least in part on the actual size of the second relation and a cost metric, wherein the determining whether to distribute the first and second relations step takes place after the size of the second relation has been determined.

3. The method of claim 1, wherein determining the actual size of the second relation takes place during execution of the join query.

4. The method of claim 1, further comprising distributing the second relation using the broadcasting join, wherein using the broadcasting join comprises assigning at least part of the second relation to two or more processing nodes associated with the first relation.

5. The method of claim 4, wherein distributing the second relation comprises duplicating the second relation across the two or more processing nodes associated with the first relation, and wherein during the duplication of the second relation, a local partition of the first relation is forwarded to a local instance of a probe operator for performing the join query.

6. The method of claim 5, wherein duplicating the second relation comprises broadcasting each partition of the second relation to every instance of the probe operator across the two or more processing nodes associated with the first relation.

7. The method of claim 1, further comprising: determining, based at least in part on the actual size of the second relation, to distribute the second relation using a re-partitioning join; and distributing the second relation using the re-partitioning join, wherein using the re-partitioning join comprises assigning at least part of the second relation to a processing node based on a key associated with the join condition.

8. The method of claim 7, wherein distributing the second relation comprises sending a partition of the second relation to a local probe operator instance as a single pointer to a block of memory or a file on disk.

9. The method of claim 1, further comprising building a hash index for the second relation.

10. The method of claim 9, wherein the determining the actual size of the second relation is based on the building of the hash index.

11. A system, comprising: a memory to store a plurality of relations; and a processor, operatively coupled with the memory, the processor configured to: receive a relational join query comprising a join condition and an indication of a first relation and a second relation to be joined, wherein the join query is for an equality join operation and the first relation and the second relation are partitioned over processing nodes of a cluster; set a first communication link between the second relation and a plurality of build operators of a build operation to a partition state, wherein the partition state facilitates a partition move of the second relation to the plurality of build operators; determine an actual size of the second relation based on the build operation; and determine, after the build operation and prior to distribution of the first or second relation to at least one probe operator of a probe operation, whether to distribute at least one of the first and second relations using a broadcast join based at least in part on the actual size of the second relation and a cost metric, wherein the determining whether to distribute the first and second relations step takes place after the size of the second relation has been determined.

12. The system of claim 11, wherein the processor determines whether to distribute at least one of the first and second relations during execution of the join query.

13. The system of claim 11, wherein the processor determines the actual size of the second relation during execution of the join query.

14. The system of claim 11, wherein the processor is further to distribute the second relation using the broadcasting join, wherein to use the broadcasting join the processor is to assign at least part of the second relation to two or more processing nodes associated with the first relation.

15. The system of claim 14, wherein to distribute the second relation the processor is to duplicate the second relation across the two or more processing nodes associated with the first relation, and wherein during the duplication of the second relation, the processor forwards a local partition of the first relation to a local instance of a probe operator for performing the join query.

16. The system of claim 15, wherein to duplicate the second relation the processor is to broadcast each partition of the second relation to every instance of the probe operator across the two or more processing nodes associated with the first relation.

17. The system of claim 11, wherein the processor is further to: determine, based at least in part on the actual size of the second relation, to distribute the second relation using a re-partitioning join; and distribute the second relation using the re-partitioning join, wherein to use the re-partitioning join the processor is to assign at least part of the second relation to a processing node based on a key associated with the join condition.

18. The system of claim 17, wherein to distribute the second relation the processor is to send a partition of the second relation to a local probe operator instance as a single pointer to a block of memory or a file on disk.

19. The system of claim 11, wherein the processor is further to build a hash index for the second relation.

20. The system of claim 19, wherein the processor determines the actual size of the second relation based on the building of the hash index.

21. A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to: receive a relational join query comprising a join condition and an indication of a first relation and a second relation to be joined, wherein the join query is for an equality join operation and the first relation and the second relation are partitioned over processing nodes of a cluster; set a first communication link between the second relation and a plurality of build operators of a build operation to a partition state, wherein the partition state facilitates a partition move of the second relation to the plurality of build operators; determine an actual size of the second relation based on the build operation; and determine, after the build operation and prior to distribution of the first or second relation to at least one probe operator of a probe operation, whether to distribute at least one of the first and second relations using a broadcast join based at least in part on the actual size of the second relation and a cost metric, wherein the determining whether to distribute the first and second relations step takes place after the size of the second relation has been determined.

22. The non-transitory computer readable medium of claim 21, wherein the processor determines whether to distribute at least one of the first and second relations during execution of the join query.

23. The non-transitory computer readable medium of claim 21, wherein the processor determines the actual size of the second relation during execution of the join query.

24. The non-transitory computer readable medium of claim 21, wherein the processor is further to distribute the second relation using the broadcasting join, wherein to use the broadcasting join the processor is to assign at least part of the second relation to two or more processing nodes associated with the first relation.

25. The non-transitory computer readable medium of claim 24, wherein to distribute the second relation the processor is to duplicate the second relation across the two or more processing nodes associated with the first relation, and wherein during the duplication of the second relation, the processor forwards a local partition of the first relation to a local instance of a probe operator for performing the join query.


Regarding claims 1, 8 and 15 of the ‘491 application, these claims are directed toward the same subject matter as claims 1, 11 and 21 of ‘979 patent, certain limitations including “determining an actual size of the second relation based on the build operation” have been omitted. Giving the fact that ‘491 has broader application. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 11 and 21 to arrive at the claims 1, 8 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Cheng et al. (US 2015/0261820 A1) disclose splitting of a join operation to allow parallelization.
2. Cheng et al. (US 9836505 B2) disclose Star and snowflake join query performance.
3. Lindsay et al. (US 6,226,639 B1) disclose System and method for hybrid hash join using over-partitioning to respond to database query.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
November 4, 2022